K.K. HALL, Circuit Judge,
concurring in part and dissenting in part:
Although my reasoning differs somewhat from that of the majority, I agree that the district court properly held that the state is not required to provide counsel for preparation of federal habeas petitions.1 I cannot agree, however, with the majority’s conclusion that Virginia provides for meaningful access to the courts for death row inmates in state habeas proceedings.
I.
Virginia currently provides three forms of legal assistance to death row inmates pursuing post-conviction claims — law libraries, unit attorneys, and appointed attorneys. Death row inmates are housed at Mecklenburg Correctional Center, the Virginia State Penitentiary and the Powhatan Correctional Center. Each of these three centers maintain law libraries. Mecklen-burg death row inmates are permitted two half-day periods weekly; death row inmates at Powhatan and the Penitentiary are not permitted to visit the libraries, but may borrow materials for use in their cells.
Unit attorneys are assigned to the various penal institutions to assist inmates in any matter related to incarceration. In addition to these unit attorneys, Virginia provides for the appointment of counsel, under certain circumstances, to indigent inmates who have been residents of Virginia for six months. Va.Code § 14.1-183. Under this provision the courts in Virginia have the discretion to appoint counsel to represent inmates proceeding in forma pauperis. Death row inmates in Virginia, seeking collateral relief from their sentence through state post-conviction remedies, have traditionally had no automatic right to the assistance of counsel.
The district court found, based upon evidence presented at the trial, that the death row inmates were incapable of effectively using law books to raise their post-conviction claims. Three considerations led the district court to this conclusion:
(1) the limited amount of time death row inmates had to prepare and present their petitions to the courts;
(2) the complexity and difficulty of the legal work; and
(3) the emotional instability of inmates preparing themselves for impending death.
The district court consequently found that the provision of a library did little to satisfy Virginia’s constitutional obligation to assist death row inmates in the preparation and filing of meaningful legal papers as *1429required by Bounds v. Smith, 480 U.S. 817, 97 S.Ct. 1491, 52 L.Ed.2d 72 (1977). The district court then turned to the examination of the assistance presently provided by Virginia to determine if it met the constitutional requirement.
The district court also concluded that the assistance provided by unit attorneys was inadequate both in fact and in law. Evidence produced at trial indicated that seven institutional attorneys were attempting to meet the needs of over 2,000 prisoners and that each attorney could not adequately handle more than one capital case at a time. In addition, the unit attorneys were not hired to work full time. The district court also noted that even if Virginia appointed unit attorneys to service only the death row inmates, its duty under Bounds would not be fulfilled because the scope of assistance was too limited.2 The district court concluded that only the continuous services of an attorney to investigate, research, and present claimed violations of fundamental rights could provide death row inmates the meaningful access to the courts guaranteed by the Constitution and that the assistance of unit attorneys fell short of this requirement.
Finally, the district court determined that legal assistance provided by appointed attorneys was fatally flawed with respect to the requirements of Bounds based on the timing of the appointment. Appointments are made under Va.Code § 14.1-183 only after a petition is filed and then only if a nonfrivolous claim is raised. Thus, the district court reasoned, the inmate would not receive the attorney’s assistance in the critical stages of developing his claims.3 The district court concluded that in view of the inadequacy of the assistance provided by Virginia and the scarcity of competent and willing counsel to assist indigent death row inmates seeking post-conviction remedies, relief4 was necessary and warranted. In order to provide effective relief, the district court held that Virginia must provide death row inmates trained legal assistance in their state post-conviction proceedings.
II.
I am persuaded by the reasoning of the district court in its well-thought out opinion that legal assistance presently available to Virginia death row inmates in state post-conviction proceedings fails to meet the constitutional requirement of meaningful access to the courts as set forth in Bounds. It is now established beyond a doubt that prisoners have a constitutional right of access to the courts. The district court evaluated the existing Virginia program “as a whole to ascertain its compliance with constitutional right of access to the courts.” Bounds, 430 U.S. at 821, 97 S.Ct. at 1494. The district court made findings of fact based upon the record which indicated that Virginia was not in compliance with constitutional standards. Under Anderson v. City of Bessemer City, 470 U.S. 564, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985), I cannot say these findings of fact are clearly erroneous. Nor do I find that the district court abused its discretion in formulating the remedy in this case. Milliken v. Bradley, (Milliken II), 433 U.S. 267, 97 S.Ct. 2749, 53 L.Ed.2d 745 (1977).
The majority’s reliance on Pennsylvania v. Finley, 481 U.S. -, 107 S.Ct. 1990, 95 L.Ed.2d 539 (1987), as authority for their holding that state prisoners are not consti*1430tutionally entitled to state-supplied attorneys in post-conviction proceedings is misplaced. In Finley, the Supreme Court held that the procedural framework of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), does not apply to the situation in which counsel appointed pursuant to Pennsylvania state law later seeks to withdraw from the representation without first filing a brief. The Court stated that because Pennsylvania was not constitutionally required to provide counsel in post-conviction proceedings, then due process did not require that the counsel’s actions comport with the Anders procedures.5 However, Finley was not a meaningful access case, nor did it address the rule enunciated in Bounds. Most significantly, Finley did not involve the death penalty.
Both society and affected individuals have a compelling interest in insuring that death sentences have been constitutionally imposed. Moreover, the complexity and difficulty of the legal work involved in challenging a death penalty require particular safeguards in order to insure meaningful access. The Supreme Court has stated that “there is a significant constitutional difference between the death penalty and lesser punishments.” Beck v. Alabama, 447 U.S. 625, 637, 100 S.Ct. 2382, 2389-90, 65 L.Ed.2d 392 (1980). In addition, the Supreme Court recently held that matters affecting an already condemned prisoner call for “no less stringent standards than those demanded in any other aspect of a capital proceeding.” Ford v. Wainwright, 477 U.S. 399, 106 S.Ct. 2595, 2603, 91 L.Ed. 2d 335 (1986). See also, Booth v. Maryland, 482 U.S. -, 107 S.Ct. 2529, 96 L.Ed.2d 440 (1987) (“death is a punishment different from all other sanctions.”)6 I do not, therefore, read Finley as suggesting that counsel cannot be required under the unique circumstances of post-conviction proceedings involving a challenge to the death penalty.
The majority dismisses the district court findings that there are special legal complexities in death penalty cases and that Virginia inmates are given a limited amount of time to prepare and present their petitions to the courts by pointing to the example of Giarratano who has been on death row for seven years. Surely, the majority cannot suggest that Giarratano is typical of Virginia death row inmates. Gi-arratano has risen to the level of a “jailhouse lawyer” and has been instrumental in helping other inmate with their post-conviction proceedings. The reason Giarrata-no has been on death row for seven years is not due to any efforts by the State of Virginia but rather through his own actions. It is clear from the record that Virginia has abrogated its duty to provide meaningful access by depending upon Giar-ratano and Marie Deans7 to provide the legal assistance required by Bounds to death row inmates.
It is true that two other inmates have been on death row for several years. The fact remains, however, that a death sentence may be imposed within 30 days after conviction and as the record indicated, one inmate, Earl Washington, was fourteen days away from execution when an attorney was provided to him through the efforts of Ms. Deans and Giarratano. It is reasonable to believe that if they had not found an attorney, the inmate would have been executed on the date originally set.
Therefore, for all the above reasons, I would affirm the district court and must respectfully dissent from the majority.

. In Ross v. Moffitt, 417 U.S. 600, 94 S.Ct. 2437, 41 L.Ed.2d 341 (1974), the Supreme Court rejected a claim that states must appoint counsel for indigents seeking a writ of certiorari. The Court also observed that in considering a writ of certiorari it would have available appellate briefs, a transcript and state court opinions. Similarly, a federal court considering a petition for habeas corpus would also have briefs of counsel, a transcript and opinions because of the exhaustion of remedies requirement.
Virginia provides for a mandatory appeal for capital convictions and death sentences and counsel is provided for this appeal. The death row inmates would have available the appellate briefs, transcripts and state court opinions to use in their writs of certiorari. If the inmates are provided with court-appointed attorneys in their state post-conviction proceedings, they will have briefs, transcripts and opinions to use in their federal habeas corpus proceedings. I conclude that the provision of assistance of attorneys at these points insure that the inmates are provided with meaningful access to the federal courts in their federal post-conviction proceedings. If the inmates are provided with counsel in their state habeas proceedings, all this information and materials will be available in the federal proceedings and the requirements of Bounds will have been satisfied.


. The evidence indicated that the unit attorneys do not perform factual inquiries, do not sign pleadings, or make court appearances. Instead, they act only as legal advisors.


. This assistance is particularly critical in Virginia where all claims, the facts of which are known at the time of filing, must be included in that petition as they may not be raised successfully in a subsequent filing and those claims also could not be considered in federal court because federal courts generally may not consider claims barred by Virginia procedural rules. Whitley v. Bair, 802 F.2d 1487 (4th Cir.1986), and Smith v. Murray, 477 U.S. 527, 106 S.Ct. 2661, 91 L.Ed. 434 (1986).


.The district court found that in the past Virginia had no need to provide counsel to death row inmates pursuing post-conviction relief because attorneys volunteered their services or were recruited to provide pro bono assistance to death row prisoners. However, the evidence presented at trial established that few attorneys are now willing to voluntarily represent death row inmates in post-conviction efforts.


. The Anders procedures require counsel to perform a conscientious evaluation of the record, to write a brief referring to arguable support in the record and to give notice to the client.


. Because of the peculiar nature of the death penalty, I find it difficult to envision any situation in which appointed counsel would not be required in state post-conviction proceedings when a prisoner under the sentence of death could not afford an attorney. The circumstances noted by the district court that prevents a death row inmate from proceeding effectively without counsel in Virginia are not conditions limited to that state.


.Ms. Deans is the Executive Director of the Virginia Coalition on Jails and Prisons. Ms. Deans, since 1983, has recruited attorneys to represent inmates. The Coalition is not a state agency.